Citation Nr: 0500900
Decision Date: 01/12/05	Archive Date: 03/14/05
DOCKET NO. 03-32 042                        DATE JAN 12 2005
On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a gastric disorder, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal. The veteran, who had active service from June 1977 to April 1982 and from September 1982 to June 1995 with a period of active duty for training from June 1976 to September 1976, appealed that decision to BVA, and the case was referred to the Board for appellate review.

The merits of the veteran's claim for service connection for a gastric disorder will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained.

2. An unappealed rating decision dated in September 1997 denied service connection for chronic stomach problems with vomiting and indigestion.

3. The evidence received since the September 1997 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a gastric disorder.

- 2 


CONCLUSIONS OF LAW

1. The September 1997 rating decision, which denied entitlement to service connection for stomach problems with vomiting and indigestion, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2. The evidence received subsequent to the September 1997 rating decision is new and material, and the claim for service connection for a gastric disorder is reopened. 38 U.S.C.A. §§ 5103, 51O3A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA), which became law in November 2000. The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist the claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant and any representative of information and evidence needed to substantiate and complete a claim. Collectively, the July 2003 rating decision as well as the October 2003 Statement of the Case issued in connection with this claim have notified the veteran of the evidence considered, the pertinent laws and regulations, and the reasons his claim was denied. In addition, the RO sent a letter in June 2002 to the veteran that specifically informed him of the substance of the VCAA, including the division of responsibilities between the VA and the veteran in obtaining the evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

- 3 


Second, the VA has a duty to assist the claimant in obtaining evidence necessary to
substantiate a claim. In this regard, the veteran's service medical records have been
obtained and associated with the claims file, as were his VA medical records. The
veteran was also afforded a VA examination in connection with his claim for service connection in July 2003, and he was provided the opportunity to testify at an April 2004 hearing before the Board. The veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.	'

Therefore, the Board finds that all relevant evidence necessary for an equitable disposition of this portion of the veteran's appeal has been obtained. Moreover, the Board notes that any deficiencies in VA compliance with the VCAA notice or development requirements as they relate to reopening the veteran's claim for service connection for a gastric disorder are not prejudicial to the veteran by virtue of the Board's reopening the veteran's claim by its decision this date, as discussed below. See Bernard v. Brown, 4 Vet. App. 384 (1993). Therefore, the Board finds that disposition of the veteran's request to reopen his claim for service connection for a gastric disorder is appropriate.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2003). In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to claims for service connection under 38 U.S.C.A. § 1117 based on service in the Persian Gulf, the VA may pay compensation to a Persian Gulf veteran with a qualifying chronic disability that became manifest during service in the

- 4 


Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more during the arplicable presumptive period. A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (1) An undiagnosed illness, (2) a medically unexplained chronic multisystem illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3) any diagnosed illness that the VA determines in regulations prescribed warrants a presumption of service connection. 38 U.S.C.A. § 1117(a). Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisystem illness include the following: (1) Fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

The regulation implementing the statute provides, in relevant part, that the disability must become manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006. Further, history, physical examination, and laboratory tests cannot attribute the disability to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i-ii).

The Board observes that the veteran's claim for service connection for a gastric disorder, to include as due to an undiagnosed illness, was previously considered and denied by the RO in a rating decision dated in September 1997. The veteran was notified of that decision and of his appellate rights. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2002, the veteran essentially requested that his claim for service. connection for a gastric disorder be reopened. The rating decision now on appeal appears to have reopened the veteran's claim for service connection for a gastric disorder and adjudicated this claim on a de novo basis. As will be explained below,

- 5 


the Board believes that the RO's adjudication regarding reopening the veteran's claim for service connection for a gastric disorder is ultimately correct. Nevertheless, the requirement of submitting new and material evidence is a material legal jurisdictional issue that the Board is required to address on appeal, despite the RO's actions. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, potential jurisdictional defect may be raised by court of tribunal, sua sponte or by any party, at any stage in the proceedings, once apparent, must be adjudicated). Thus, the Board has recharacterized the issue on appeal as whether the veteran has submitted new and material evidence to reopen the previously denied claim for service connection for a gastric disorder.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance of a claim is "new and material." The Board acknowledges that there has been a regulatory change in the definition of new and material evidence that is applicable to all claims filed on or after August 29, 2001, such as the instant case. 66 Fed. Reg. 45,620 (Aug. 29,2001) (codified at 38 C.F.R. § 3.156(a)). Under the version of38 C.F.R. § 3.156(a) applicable in this case, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, New and material evidence can be neither cumulative nor redundant of the evidence of record at the time ofthe last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F .R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for the evidence to be sufficient to reopen a previously denied claim, it must be both new 'and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).

- 6 


Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodg_ v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

As previously indicated, the rating decision dated in September 1997 denied service connection for chronic stomach problems with vomiting and indigestion, to include as due to an undiagnosed illness. In that decision, the RO found that the vomiting and indigestion were not shown during service and that there was no evidence of ulcer disease manifesting to a compensable degree within one year following the veteran's separation from service. The RO also noted that the veteran's treatment for probable viral gastroenteritis during his period of service was temporary in nature and had resolved. In addition, there was no formal diagnosis for the veteran's vomiting from May 1991 to August 1991, and there was no evidence of subsequent treatment. The RO also found that the veteran was not entitled to service connection under the provisions of 38 C.F.R. § 3.317(a)(2) as his statements regarding symptomatology were not accompanied/supported by any objective medical evidence to substantiate chronic unknown illness.

The evidence associated with the claims file subsequent to the September 1997 decision includes VA medical records dated from September 2000 to February 2001 and from January 2002 to July 2002 as well as a July 2003 VA examination report and veteran's own assertions. The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1997 rating decision and finds that the VA medical records and July 2003 VA examination report are new, in that they were not previously of record. The Board also finds this evidence to be material in that it appears to contribute to a more complete picture of the circumstances surrounding the origin of the veteran's disability. In this regard, the Board notes that the VA medical records indicate that the veteran complained of stomach problems and was diagnosed with acute and active gastroesophageal reflux disease (GERD). Additionally, the July 2003 VA examiner diagnosed the veteran

- 7 


with GERD and addressed whether that disorder was related to the veteran's military service. Thus, this new evidence has provided a current diagnosis as well as an opinion regarding any nexus between the disorder and the veteran's military service. Accordingly, the Board finds that new and material evidence has been presented to reopen the veteran's previously denied claim for service connection for a gastric disorder. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the veteran's claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gastric disorder is reopened, and to this extent only, the appeal is granted.

REMAND

As discussed above, the VCAA provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A . (West 2002); 38 C.F.R. § 3.159 (2003). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A.
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran was afforded a VA examination in July 2003 in connection with his claim for service connection for a gastric disorder. The VA examiner commented that the veteran's current gastroesophageal reflux disease was as least as likely as not secondary to H. pylori and/or alcohol abuse and that his service medical records did not show him to have been treated for H. pylori. However, VA medical records dated in July 2002 also found the veteran to have mild distal esophagitis and a small hiatal hernia. The Board notes that the July 2003

- 8 


VA examiner did not specifically address whether the veteran's esophagitis and hiatal hernia were related to his military service. Therefore, the Board finds that a clarifying medical opiniol1 is necessary for the purpose of determining the nature and etiology of any gastric disorder that q1ay be present.

Therefore, in order to give the veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. The case is being returned to the RO via the Appeals Management Center in Washington, D.C., and the VA will notify the veteran if further action on his part is required. Accordingly, the case is REMANDED for the following actions:

The veteran's claims folder should be referred to the July 2003 VA examiner, or if unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of any gastric disorder that may be present. The examiner is requested to review all pertinent records associated with the claims file and to identify all current gastric disorders. The examiner should review the report of the July 2002. upper endosopy which includes a diagnostic impression of esophagitis and hiatal hernia. For each current diagnosis including esophagitis and hiatal hernia, the examiner should offer an opinion as to whether such a disorder is at least as likely as not etiologically related to the symptomatology shown in the veteran's service medical records or is otherwise related to his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be

- 9 


viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2003), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the veteran until he is notified.

S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

- 10 
- 
- 
- 

